Citation Nr: 0532170	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem
INTRODUCTION

The veteran served on active duty from March 1981 to November 
1984.  He had subsequent additional periods of reserve duty, 
but there is no contention that he incurred or aggravated the 
claimed disabilities during periods of reserve duty. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied service 
connection for asthma/allergic rhinitis.  

The claims on appeal were previously before the Board in July 
2004, at which time there was an issue as to whether the 
veteran filed a timely substantive appeal.  The Board found 
that the veteran had perfected his appeal in a timely manner 
and remanded the service connection claims for further 
development, to include a VA medical examination and 
opinions.  The purposes of that remand have been met and the 
case is ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence does not show a diagnosis of asthma 
during service or within the first decade post-service; the 
only competent medical evidence of a possible nexus between 
the veteran's asthma weighs against any such causal 
relationship.  

3.  The veteran's hay fever with allergic rhinitis, which 
clearly and unmistakably pre-existed service, was aggravated 
beyond its natural progression during his period of active 
duty.  

CONCLUSIONS OF LAW

1.  Service connection for asthma is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Service connection for hay fever with allergic rhinitis 
is warranted.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. 38 U.S.C.A. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for hay 
fever with allergic rhinitis.  Therefore, no further 
development is needed with respect to this claim.

As to the other claim on appeal, service connection for 
asthma, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the January 2002 RO rating decision; 
the November 2002 Statement of the Case; the July 2004 Board 
Remand; the August 2005 Supplemental Statement of the Case; 
and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for service connection for asthma, and 
complied with VA's notification requirements.  The Statements 
of the Case set forth the laws and regulations applicable to 
the veteran's claim.  Further, letters from the RO to the 
veteran dated June 2003 and July 2004 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  The veteran 
was notified and aware of the evidence needed to substantiate 
his claim for service connection for asthma, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the initial unfavorable 
decision.  The RO initial unfavorable decision was issued in 
January 2002, before the VA had issued final regulations to 
implement the VCAA but after the enactment of VCAA.  However, 
the Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for service connection for asthma, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  Under these circumstances, the failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the appellant by 
June 2003 and July 2004 correspondences and asked him to 
identify all medical evidence of asthma and allergic 
rhinitis.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination in March 2005, which 
included a review of the claims file and an opinion 
addressing the nexus question at hand.  The Board finds that 
this examination, along with the veteran's service medical 
records and post service private treatment records provide 
sufficient findings upon which to determine whether service 
connection is warranted for asthma.  There is no duty to 
provide another examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran contends that he currently suffers from asthma 
that was caused or aggravated by active service.  He 
testified at a February 2004 Travel Board hearing that he had 
absolutely no respiratory problems before entering service.  
He stated that he first noticed respiratory problems (in the 
form of a chronic cough) while he was stationed in Mountain 
Home, Idaho.  At that time, however, he did not know what 
caused the chronic cough.  He wrote if off as a bad cold 
until he underwent pulmonary function studies a week prior to 
being discharged.  The clinician told him that he had 
impaired functioning.  He recalled that it all made sense 
because part of his job as an information systems operator 
was to destroy piles of classified material.  The shredders 
would get jammed and so every night he would have to open 
them and clean them.  He didn't wear a mask and he inhaled a 
lot of dust particles.  In the summer of 1982, the cough 
began and veteran began to have difficulty doing fit testing.  
After six months to a year, it began to get progressively 
worse.  After the pulmonary function tests (PFTs), the 
veteran did not receive treatment since he was discharged the 
following week.  

The veteran further testified that it was years after service 
before he sought treatment and had his respiratory condition 
diagnosed.  He was treated every winter for respiratory 
problems that clinicians wrote off as bronchiolitis.  He 
believes he was diagnosed with asthma in 1989.  He has been 
treating his asthma ever since with maintenance inhalers 
(Aerobid) and rescue inhalers.  Essentially, he argues that 
the abnormal PFT results shortly before his discharge from 
service were indicative of the onset of asthma, and that for 
many years thereafter respiratory difficulties were 
misconstrued as allergic rhinitis or other upper respiratory 
ailments. The veteran further testified, in pertinent part, 
that after serving in Iceland and returning to northern 
California, his asthma and hay fever were "totally out of 
control".       

The veteran's service medical records reflect that upon 
entering into service, an examination of the nose, sinuses, 
lungs and chest was normal.  In conjunction with the 
veteran's enlistment examination, he completed a Report of 
Medical History wherein he indicated that he had no known 
allergies; however, he also noted by checked box that that he 
either currently or previously had hay fever, and wrote that 
he was a farm worker by occupation.  A barely legible 
notation by a reviewing clinician appears to make reference 
to hay fever and that the veteran was taking no medications 
for hay fever.  PFTs undertaken on October 24, 1984, just 
prior to the veteran's discharge from service, were noted to 
be substandard; however, the veteran was reported to have an 
upper respiratory infection "at time of repeat."  Unknown 
initial values were whited out and overwritten in pen with 
new values, though the percentages of predicted values are 
not altered.  The veteran's October 30, 1984, separation 
examination indicates that he had mild, seasonal allergic 
rhinitis, requiring occasional use of antihistamines for 
control, with no complications and no sequelae.  A December 
1989 reserve duty PFT shows that higher percentage of 
predicted values were achieved, but the FEV-1 / FVC value was 
lower than predicted.  Nevertheless, the clinician noted that 
all of the values were within normal limits.  

The first post service medical evidence consists of an August 
1993 treatment report by Dr. A L V.  The veteran sought 
treatment for an upper respiratory infection (URI) and 
purulent productive cough that subsequently improved.  Upon 
examination, the veteran's nose was minimally congested 
without paraneal tenderness.  Examination of his lungs 
revealed 1+ bilateral mid and end expiratory wheezes.  The 
physician diagnosed the veteran with a URI and bronchitis 
versus reactive airway.  The veteran was evaluated again by 
Dr. A L V. in December 1993, and he was diagnosed with 
influenza, sinusitis, and ceruminosis.  In February 1994, he 
was diagnosed with bronchitis.  He continued to be treated by 
the same physician for sinusitis, bronchitis, and URIs from 
1994-1996.  In December 1996, he sought treatment for 
coughing, wheezing, and nasal stuffiness.  Though he had 
never been diagnosed with asthma, Dr. A L V then reported 
that he had a long standing history of asthma and diagnoses 
at that time included chronic asthma under excellent control 
on low dose Aerobid.  A February 1997 report clarifies that 
the veteran had a 4-5 year history of asthma, primarily in 
the winter, associated with upper respiratory infections.  

A February 1996 clinical report from the Billings Clinic (Dr. 
K C D) reflects that the veteran went to the clinic for a 
check up.  He apparently had seen another doctor (probably 
Dr. A L V) in 1994, and has been taking Seldane and Beconase 
in order to control his hay fever symptoms.  According to the 
report, for the past couple of years, when the veteran gets a 
cold, he begins to experience a lot of coughing and 
congestion.  It was noted that he usually was placed on a 
course of antibiotic to resolve these episodes, although he 
was not on any medication at the time.  Physical examination 
revealed that his chest was clear.  However PFTs showed mild 
obstruction which reversed with a bronchodilator.  He was 
diagnosed with allergic rhinitis and was scheduled to return 
in 1-2 years.  

The veteran filed a service connection claim for hearing loss 
in August 1996.  The claim application did not indicate that 
the veteran suffered from asthma or that any such conditions 
were related to service.  

Clinical reports from the Holy Rosary Health Center dated 
December 1998 show PFTs in which FEV-1, FEV-1/FVC ratio, and 
FEF25-75% were reduced (indicating airway obstruction).  He 
was diagnosed with Moderate Obstructive Airways Disease and 
increased diffusion.  A chest x-ray (also dated December 
1998) shows a normal view of the chest.    

The veteran submitted a correspondence from M.J.M. in which 
she states that she has 10 years experience as a Disability 
Claims Manager who has medically adjudicated many claims for 
Social Security.  She stated that based upon years of 
reviewing medical records on various respiratory conditions, 
she feels that it is very likely that the veteran's current 
respiratory conditions are due to the workplace environment 
to which he was exposed while in the military.  She also 
stated that she is the veteran's friend and co-worker and 
that she has witnessed his severe asthmatic attacks, as well 
as other respiratory problems.  

The veteran also submitted a statement from his sister (D.L.) 
in which she states that the veteran was always in good 
health, participated in high school sports, and was an avid 
fisherman and camper.  She noted that after enlisting in the 
military, he acquired respiratory problems and that he has 
sought medical attention for these problems ever since.  
 
Pursuant to the Board Remand, the veteran underwent a VA 
examination in March 2005.  He provided a medical and 
occupational history similar to that given during his Travel 
Board hearing.  With regards to his current medical 
condition, he stated that he has had one sinus infection 
within the past year for which he was placed on antibiotic 
therapy.  He described his current respiratory condition as 
disabling secondary to dry cough and chest tightness.  He 
stated that he is no longer able to run outside, downhill ski 
or mountain bike aggressively.  He also reported to having 
missed six days of work in the past six months due to 
respiratory/sinus conditions.  He has not been to the 
emergency room or the hospital for exacerbations of asthma.  

Upon examination of the veteran's respiratory system, 
breathing was even and non- labored, and his lungs were clear 
to auscultation, bilaterally.  He had mild nasal congestion.  
Frontal sinuses were tender to palpation.  The clinician 
noted that PFTs were pending but that the veteran preferred 
to have them done at his local hospital.  They were 
administered at St. Peter's Hospital in March 2005 and they 
revealed moderate hyperinflation, otherwise normal.  

The VA clinician noted in an addendum that she carefully 
reviewed the veteran's entire medical file.  She noted that 
in May 1980, he indicated that he has or has had hay fever.  
He denied ever having asthma or sinusitis.  She also noted 
that the October 1984 PFTs (that were substandard) document 
that they were performed while the veteran suffered from a 
URI.  She further noted that there was no documentation of 
any lung disease until 1996.  In September 1985 and again in 
December 1989, the veteran indicated that he had hay fever, 
but answered no to asthma and sinusitis.  The physician noted 
that Dr. A L V's February 1997 report indicated a history of 
asthma beginning 4-5 years earlier.  The physician opined 
that, based on the medical records review and the veteran's 
own accounts of symptoms, his asthma and sinusitis occurred 
post service.  She recognized that there is no medical 
evidence of sinusitis or asthma during the veteran's time in 
service.  It was noted that, while the October 1984 PFTs were 
substandard, the veteran was suffering from a URI at the time 
and that such URIs are not uncommon among the general 
population and they would be expected to alter PFT results.  
The clinician also recognized that the veteran reported 
experiencing hay fever prior to service while working in hay 
fields with his father.  He again reported hay fever in 1980 
(prior to service).  The clinician opined that "hay fever 
was clearly pre-existing and not likely aggravated beyond 
normal conditions as a result of 3 years AD."   

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Asthma
The veteran testified that he first noticed respiratory 
problems (in the form of a chronic cough) while he was 
stationed in Mountain Home, Idaho; but that he "wrote if off 
as a bad cold" until he underwent pulmonary function studies 
a week prior to being discharged.  Once he was told that he 
had impaired functioning, he then recalled that it all made 
sense due to the nature of his job shredding classified 
material.  

The veteran's testimony is consistent with the service 
medical records in that they are negative for a diagnosis of 
asthma.  There is some indication of respiratory problems one 
week prior to his separation from service; pulmonary 
functions tests (PFTs) were reported to show substandard 
results, but it was noted that they were performed when the 
veteran was suffering from a URI.  In December 1989, reserve 
duty PFTs were within normal limits.

There is no post service medical evidence of any respiratory 
problems until August 1993, at which time the veteran sought 
treatment for a URI and purulent productive cough that 
subsequently improved.  The veteran was treated for 
sinusitis, bronchitis, and URIs from 1994 to1996.  He was 
first diagnosed with asthma in December 1996.  A February 
1997 report indicates that the veteran had a 4-5 year history 
of asthma; there is no contemporaneously recorded medical 
evidence to support such an onset date and, in any event, it 
would still place the onset date nine years after service.  

The Board notes that none of the veteran's treatment records 
(Billings Clinic, Holy Rosary Health Center, Dr. A L V, St. 
Peter's Hospital) contain any mention of the veteran's 
military service as a possible cause for his respiratory 
conditions.  Furthermore, the veteran filed a claim for 
service connection for hearing loss in August 1996 and failed 
to indicate that he had any respiratory problems that might 
be service related.   

The only medical opinion regarding a possible nexus between 
the veteran's asthma and service came from the VA clinician 
in her March 2005 examination report.  She thoroughly 
reviewed the veteran's medical records and opined that his 
asthma began post-service.    

As to the statements submitted by M.J.M. and the veteran's 
sister (D.L.), the Board notes that where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

M.J.M.'s status as a Disability Claims Manager does not make 
her competent to give an opinion on the diagnosis or 
causation of disease.  Furthermore, there is no indication 
that M.J.M. is familiar with the veteran's claims folder or 
other medical evidence.  To the extent that her statement is 
evidence that asthma could be caused by the working 
environment described by the veteran, it is far outweighed by 
the medical opinion proffered by the March 2005 VA physician 
because the latter professional has the training and 
expertise to diagnose lung disease and render an opinion on 
the etiology of such.  Moreover, the medical opinion was 
preceded by a review of the relevant medical evidence in the 
claims file and a physical examination, and it was supported 
by a rationale with citation to the clinical record, to 
include the results of pulmonary function tests.    

In summary, there is no medical evidence of a diagnosis of 
asthma during or within the first decade post-service and the 
only competent opinion addressing the question of a nexus 
between the veteran's asthma and service explicitly rules out 
the contended causal link.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for asthma must be denied.  
38 C.F.R. § 5107(b); see also, e.g., See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


Allergic rhinitis
Upon entering the service the veteran indicated that he had a 
history of hay fever.  The physician who examined him at that 
time endorsed such a history.  The veteran has acknowledged 
that he suffered from hay fever allergies prior to entering 
service.  At his Travel Board hearing, he testified that he 
has had hay fever allergies most of his life.  The question 
here is whether the veteran's pre-existing hay fever was 
aggravated during service.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Following the veteran's separation from service examination, 
the clinician noted that the veteran had mild, seasonal 
allergic rhinitis, requiring occasional use of antihistamines 
for control, with no complications or sequelae.  With no 
apparent in-service symptoms up to that point, such a finding 
must represent an increase in severity of the pre-existing 
hay fever.

For veterans who served during a period of war or after 
December 31, 1946, as in this case, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b). Temporary 
or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The first post service medical evidence is dated August 1993.  
The veteran sought treatment for a URI and a purulent 
productive cough.  Upon examination, his nose was minimally 
congested without paraneal tenderness.  He was diagnosed with 
a URI and bronchitis versus reactive airway.  In December 
1993, he was diagnosed with influenza, sinusitis, and 
ceruminosis.  The veteran sought treatment with Dr. A L V for 
several years for sinusitis, bronchitis, and URIs.  At no 
time did that physician indicate that the veteran's allergies 
had been caused or aggravated by service.  

However, a February 1996 report from the Billings Clinic 
included the notation that for the past couple of years, the 
veteran had had colds and experienced a lot of coughing and 
congestion.  He would take antibiotics, but was not on any 
regular medication.  He was diagnosed with allergic rhinitis.  

The lay statements from M.J.M. and D.L. support the veteran's 
description of a worsening of hay fever symptoms; however, as 
laypersons, they are not competent to render an opinion as to 
whether the underlying disease was worsened.  Espiritu, 
supra; Hunt, supra.  

The only competent opinion addressing the question of whether 
the veteran's hay fever was incurred in or aggravated service 
came from the VA clinician in her March 2005 examination 
report.  She thoroughly reviewed the veteran's medical 
records and opined that his hay fever clearly pre-existed 
service and was not likely aggravated beyond normal 
conditions as a result of his time spent in service.  
(Emphasis added.)  

The VA General Counsel issued a precedent opinion, VAOPGCPREC 
3-2003, on July 16, 2003, in which it held, in pertinent 
part, the provisions of 38 C.F.R. § 3.306(b) providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, are not 
inconsistent with 38 U.S.C. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  Also see Wagner v. Principi, 370 
F.3d 1089, 1093 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. 
App. 116 (2003).

As noted above, the fact that the veteran had symptomatic hay 
fever requiring medication at the time he was discharged from 
service demonstrates that there was an increase in severity 
of his pre-existing hay fever, thereby raising a presumption 
of aggravation of the underlying disease during service.  The 
March 2005 opinion that the veteran's hay fever was "not 
likely" aggravated beyond normal conditions as a result of 
his time spent in service is not unequivocal in weighing 
against a finding of in-service aggravation.  While such an 
opinion would weigh against the claim if the standard was 
equipoise (see 38 U.S.C.A. § 5107(b)), the legal standard 
here is clear and unmistakable evidence.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; VAOPGCPREC 3-2003; Wagner, supra.  The 
physician's conclusion that in-service aggravation was not 
likely, which is the only competent opinion of record that 
addresses the question at hand, does not clearly and 
unmistakably rebut the presumption of aggravation.  
Accordingly, service connection for hay fever with allergic 
rhinitis is warranted.  


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for hay fever with allergic 
rhinitis is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


